t c memo united_states tax_court the adorno asset management_trust petitioner v commissioner of internal revenue respondent docket no filed date edwin r adorno pro_se jason w anderson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent maintains that edwin r adorno mr adorno the individual who signed the petition is not a proper party authorized to bring suit on behalf of the adorno asset management trust2 adorno asset under rule as discussed in detail below we shall grant respondent’s motion and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to adorno asset determining a deficiency in its federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure in the notice_of_deficiency respondent disallowed deductions claimed by adorno asset because it failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary expenses for the production of rental income you failed to establish the cost or other basis of the property claimed to have been used in the rental_activity and you failed to establish that the claimed use of the terms trust trustee and trust instrument and their derivatives in this opinion is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship schedule e rental_activity was entered into for profit for the taxable_year respondent determined that the trust arrangement involving the following trust adorno business_company taxpayer_identification_number is a sham with no economic_substance and is disregarded for federal_income_tax purposes respondent also disallowed the income distribution_deduction claimed by adorno asset because it failed to establish the requirements for deduction of sec_651 or sec_661 were satisfied finally respondent determined that adorno asset is liable for an accuracy-related_penalty due to negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_overstatement b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by mr adorno as edwin r adorno director the principal_place_of_business of adorno asset was in chicago ill at the time that the petition was filed with the court use of the terms director and executive director in this opinion is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship paragraph of the petition which sets forth the bases on which the notice_of_deficiency is challenged alleges as follows business_trust are an acceptable business_entity according to reg b business_trust has a business_purpose for profit supreme ct has upheld that income cannot be directed to another entity or person if the income can only properly belong only to the entity it was intended 281_us_111 c respondent’s motion respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction because the petition in the instant case was not brought by a party with proper capacity respondent further contends upon commencement of the examination of petitioner’s taxable_year respondent requested a copy of the complete trust documents for petitioner petitioner failed to cooperate with respondent and provide the documents requested during the examination of this case to date date petitioner has not provided respondent with trust documents which establish the chain of trusteeship from the creation of the trust until the time the petition was filed a business_trust commonly known as a massachusetts_trust is an unincorporated business organization created by a declaration of trust wherein property is conveyed to a trustee to hold and manage for the benefit and profit of such persons as may be or become the holders of transferable certificates evidencing the beneficial interests in the trust estate state st trust co v hall n e 2d mass see generally 74_tc_1266 and cases cited therein for a discussion on business trusts the purpose of a business_trust is to carry on a business or commercial activity for profit id petitioner has not provided sufficient evidence that the appointment of mr adorno as trustee or as an agent of the trustee was valid or authorized under the terms of the respective trust indentures upon the filing of respondent’s motion to dismiss the court issued an order directing adorno asset to file an objection if any to respondent’s motion taking into account rule and to attach to the objection a copy of the trust instrument or other documentation identifying the fiduciary or other representative with legal capacity to institute a case on behalf of adorno asset d mr adorno’s objection ultimately the court received an objection leave for the filing of which was granted to respondent’s motion to dismiss mr adorno signed the objection as the director of the adorno asset management_trust in the objection mr adorno contends that he is adorno asset’s representative and authorized fiduciary with the authority to act as the director of the adorno business_company and to sign on behalf of adorno asset in support thereof mr adorno attached to the objection a three-page document entitled the adorno asset management company minutes of third meeting date third minutes the third minutes provide in part as follows the record indicates that the adorno asset management_trust and the adorno asset management company are one and the same at this the third meeting of the board_of directors of the adorno asset management company a majority of the directors being present by unanimous accord the following was affirmed and ratified viz it is hereby acknowledged that on date alicia gloyeske did resign as a director of the adorno asset management company due to circumstances beyond her control minute defining the incidents of the employment of the executive director the adorno asset management company hereby retains the services of edwin r adorno to be the executive director of the company the executive director shall be employed as a consultant and shall be responsible for reporting his own social_security and income taxes the directors shall contract the services of the executive director to perform such duties for hire as the directors deem to be in the best interest of the adorno asset management company article i - the duties of the executive director shall be to a manage the day to day business affairs of the adorno asset management company s edwin r adorno director the third minutes do not list the name of a trustee for adorno asset nor make any reference to a trustee according to mr adorno’s testimony alicia gloyeske ms gloyeske is an attorney who set up the trust mr adorno however refused to provide additional details about ms gloyeske’s role as the attorney other than to repeatedly state that i stand by my stipulations and all the affidavits that are there minute is not otherwise identified in or a part of the record the objection also challenges respondent’s authority to determine a deficiency against adorno asset because irr b clearly states that there is another entity that is like a_trust but it is not recognized not known to exist as a_trust for internal revenue purposes e respondent’s response at the court’s direction respondent filed a response to the foregoing objection respondent contends that the third minutes do not establish that adorno asset appointed mr adorno as its trustee under illinois law and therefore mr adorno is not authorized to act on behalf of adorno asset upon the filing of respondent’s response the court issued an order directing both parties to file certain documents with the court pursuant to the court’s order respondent filed inter alia a complete copy of a form_1041 u s income_tax return for estates and trusts form_1041 filed in the name of adorno asset for the form_1041 which was executed by mr adorno on date lists the date the entity was created as january dollar_figure attached to the form_1041 was a schedule_k-1 beneficiary’s share of income deductions credits etc indicating the beneficiary as pacare international company beleeze belize pacare in response to the court’s questions concerning pacare mr adorno was not aware of could not recall and was not familiar with the name pacare according to the record adorno asset’s only business continued f mr adorno’s response specifically the court ordered adorno asset to produce a complete copy of the organizational document s related to the creation of petitioner a complete copy of all the minutes that preceded in time the minutes of third meeting - date that was attached to petitioner’s objection filed date and any and all other documentation identifying the fiduciary or other representative thought to have legal capacity to institute the present case on behalf of petitioner ultimately the court received a response leave for the filing of which was granted to its order for document production mr adorno signed the response as edwin r adorno trustee adorno asset management_trust dollar_figure mr adorno attached to his response inter alia a copy of an nine-page purported trust instrument dated date purported trust instrument a four-page document entitled the adorno asset management company minutes of first meeting date continued activity is collecting rent from the adorno business_company for use of a used car lot see infra note sec_12 this was the first time in the record that mr adorno claimed to be the purported trustee of adorno asset at all other relevant times mr adorno claimed to be the director fiduciary legal_representative or executive director of adorno asset first minutes and a notarized affidavit dated date the purported trust instrument12 provides in part as follows common_law business organization this common_law contract in the format of an irrevocable declaration of trust authorizes its directors to operate under the name of the adorno asset management company referred to as the company dated date this agreement conveyance and acceptance is made and entered into at the time and on the date appearing in the acknowledgment hereto attached by and between alicia gloyeske who drafted the common_law business organization documents as the creator hereof and the offeror herein and edwin r adorno as the investor and offeree herein and alicia gloyeske acceptor hereof who shall compose the board_of directors and executive officers for conducting said business the creator hereby constitutes and appoints the above designated director to be in fact director of the company hereby created and established the investor for and in consideration of the objects and purposes herein set forth the cash sum of ten dollars in hand paid and other considerations of value the receipt of which is hereby acknowledged does hereby agree to sell assign convey and deliver unto said director who are to hold legal_title in fee simple directors shall be not less than one in number but may be increased for practical reasons beneficial to the company the director herein mentioned by name or his her successors elected to fill vacancies shall the provisions of the purported trust instrument are substantially identical to the purported trust instrument in the adorno bus co v commissioner tcmemo_2003_126 see infra note hold office have and exercise collectively the exclusive management and control of the company property and business affairs provided further that in the event of death removal from office or resignation the directors shall appoint or elect a successor by the unanimous concurrence of the remaining directors should the entire board_of directors become vacant persons named in the minutes of the adorno asset management company as successor director s are hereby appointed to that position otherwise a court of equity may appoint one director who in turn shall appoint the additional directors the signing and acknowledging of this agreement by the hereinabove appointed director or the signing and acknowledging of appropriate minutes by directors subsequently elected or appointed shall constitute their acceptance of the adorno asset management company and the company property powers of directors directors may do anything any individual may legally do in any state or country subject_to the restrictions herein noted they shall continue in business conserve the property commercialize the resources extend any established line_of_business in industry or investment as herein especially noted at their discretion for the benefit of the adorno asset management company such as viz buy sell or lease real_estate for the surface or mineral rights buy or sell mortgages securities bonds notes leases of all kinds contracts or credits of any form patents trademarks or copyrights buy sell or conduct mail-order business or branches thereof operate stores shops factories warehouses or other trading establishments or places of business of any kind construct buy sell lease or rent suitable buildings or other places of business advertise different articles or business projects borrow money for any business project pledging the company property for the payment thereof hypothecate assets property or both of the company in business projects own stock in or entire charters of corporations or other such properties companies or associations as they may deem advantageous officers and management the directors may in their discretion elect among their number an executive director secretary director and treasurer director directors may hold two or more offices simultaneously in witness whereof the creator hereof and investor hereto and the acceptors hereof have hereunto set their hands and seals s alicia gloyeske creator s edwin r adorno investor s alicia gloyeske director the purported trust instrument does not list the name of a trustee for adorno asset nor make any reference to a trustee further none of the provisions of the purported trust instrument grant the director the power to litigate on behalf of adorno asset we note that the trust instrument was notarized by a lorenzo fiol mr fiol at the beginning of the hearing mr adorno appeared at counsel table with mr fiol whom mr adorno identified as his accountant the court directed mr fiol to sit in the gallery behind counsel table however mr adorno persisted to disrupt the proceedings by communicating with mr fiol over the gallery railing whereupon the court directed mr fiol to sit in the rear of the courtroom the first minutes14 provide in part as follows at this the first meeting of the board_of directors of the adorno asset management company all directors being present by unanimous accord the following was affirmed and ratified viz that pursuant to the request and declaration of alicia gloyeske on this date a contract creating this entity creating the adorno asset management company a common_law business organization was duly executed acknowledging alicia gloyeske it’s director and the above named person by their signature evidenced the acceptance of the duties obligations and faithful performance of said company however in order to acquire a proper employer_identification_number the director hereby changes the name of the adorno asset management company by substituting the word trust for the word company s alicia gloyeske director the first minutes do not list the name of a trustee for adorno asset nor make any reference to a trustee the affidavit provides in part as follows i edwin adorno state as follows based on my personal knowledge i am trustee of the adorno business_company lawfully authorized to represent and act on behalf of adorno business_company the first minutes are substantially_similar to the first minutes in the adorno bus co v commissioner tcmemo_2003_126 see infra note date s edwin adorno trustee adorno business_company the affidavit does not list the name of a trustee for adorno asset nor make any reference to adorno asset’s purported trustee mr adorno also filed a supplemental objection with his response stating that he is the trustee of adorno asset and attesting to his capacity and authority to act on behalf of adorno asset in addition mr adorno submitted a motion to vacate claims motion for summary_judgment and complaint under authority of sec_7433 sec_7214 which the court filed as a motion to dismiss challenging respondent’s authority to assess tax against adorno asset and stating that he is the trustee of adorno assetdollar_figure g hearing on respondent’s motion this matter was called for hearing at the court’s trial session in chicago illinoisdollar_figure counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent’s motion to dismiss specifically respondent the court denied mr adorno’s motion by order dated date this case was called for hearing with a related case in which mr adorno also filed a petition purportedly on behalf of a so-called trust which case is also being dismissed on the ground that it was not filed by a proper party see the adorno bus co v commissioner tcmemo_2003_126 mr adorno himself also has a case pending before the court assigned docket no challenges the validity of all of the documents submitted by mr adorno and contends that these documents do not demonstrate mr adorno’s current representative capacity as trustee mr adorno appeared pro_se purportedly on behalf of adorno asset offering no evidence to supplement the previously submitted documents he asserted that the minutes elected me as director and i stand by my stipulations and affidavits that are in the court’s sic h post-hearing memorandum briefs at the conclusion of the hearing the court directed the parties to file memorandum briefs in support of their respective positions respondent complied with this order but mr adorno failed to do so discussion according to respondent adorno asset failed to show that mr adorno is a proper party authorized to act on its behalf respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well settled that the taxpayer has the burden of affirmatively establishing all of the facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a rule c states that the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived the record shows that illinois state law is controlling in this case under illinois law only the trustee17 is authorized to commence litigation on behalf of a_trust ill comp stat ann dollar_figure west dollar_figure in this respect the illinois trusts for purposes of the ill trusts and trustees act see ill comp stat ann west a_trust means a_trust created by agreement declaration or other written instrument ill comp stat ann west thus the ill trusts and trustees act is applicable to a business_trust see id pincite a trustee is defined as the trustee or any successor or added trustee of the trust whether appointed by or pursuant to the instrument creating the trust by order of court or otherwise ill comp stat ann west see pierce v chester johnson elec co n e 2d ill app ct trustees possess a specific statutory power to sue in a representative capacity on behalf of a_trust continued and trustees act does not grant the power to sue on behalf of a_trust to a director a fiduciary or any other legal_representative see restatement trust sec_2d sec 16a the officers and directors of a corporation although they are fiduciaries are not trustees in the present case adorno asset has failed to provide the court with the documentary_evidence necessary to support its contention that mr adorno is its duly appointed trustee as previously discussed adorno asset is purportedly an irrevocable_trust wherein ms gloyeske is the creator offeror acceptor and mr adorno is the investor offeree according to the purported trust instrument ms gloyeske was specifically designated as director of adorno asset however no provision of the purported trust instrument appoints or designates ms gloyeske or anyone else trustee for adorno asset according to the third minutes however ms gloyeske resigned as director ms gloyeske failed to appoint a successor director but the third minutes purported to retain the services of edwin r adorno to be the executive director of the company pursuant to minute we remain suspect however that this continued see also 20_f3d_739 7th cir a trustee is the one who has the legal right to sue statement purportedly appoints mr adorno successor director let alone trustee because the record is devoid of minute further the third minutes appear to suggest that adorno asset hired mr adorno in an employment capacity as executive director assuming arguendo that mr adorno was properly appointed executive director however that does not confer upon him the legal status as trustee for adorno asset the purported trust instrument does not define the term director but it indicates that the director or directors comprise the board_of directors with authority to exercise collectively the exclusive management and control of the company property and business affairs further the purported trust instrument does not provide the director with the authority to institute legal proceedings on behalf of adorno assetdollar_figure the specific duties powers and responsibilities set forth in the purported trust instrument are associated with the day-to-day management affairs of the business thus the director’s responsibilities appear to be nothing more than those of a business manager we find it difficult to accept that the title director confers the legal status of trustee on mr adorno indeed the first time mr adorno claimed to be trustee for adorno asset is in his response dated date to the court’s order for document production evidencing mr adorno’s see ill comp stat ann dollar_figure west capacity as the purported trustee for adorno asset with the exception of the response mr adorno continually referred to himself as director and signed all relevant documents as director of adorno asset without clear evidence in the purported trust instrument we are unpersuaded that the term director is synonymous with the term trustee to accord mr adorno the status of trustee accordingly we conclude that mr adorno is not the duly appointed trustee of adorno asset pursuant to illinois law in the absence of any persuasive basis for concluding that mr adorno was duly appointed trustee of adorno asset we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion all of the arguments and contentions that have not been specifically analyzed herein have been considered but they do not require any further discussion in order to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered
